DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 07/12/22, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests an apparatus and a method for use with a wideband photonic bump (WBB) including a positive taper of a polymer waveguide, a tilted flat mirror of the WBB, and a curved mirror of the WBB of the claimed invention.

Response to Amendment 
3.	Applicants’ amendment filed on 07/12/22 has been fully considered and entered. 

Reasons for Allowance
4.	Claims 1-13 and 16-31 are allowed.
5.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a method for use with a wideband photonic bump (WBB) including a positive taper of a polymer waveguide, a tilted flat mirror of the WBB, and a curved mirror of the WBB, the method comprising the steps expanding a light beam received from an inverse taper of a photonic integrated circuit (PIC) to match a fiber optical mode of an optical fiber; reflecting a light beam from the positive taper toward a curved mirror of a photonic plug formed on a surface of-a the photonic plug using the titled tilted flat mirror of the WBB; and directing, by the curved mirror of the WBB, a version of the reflected light beam received from the curved mirror of the photonic plug toward a tilted flat mirror of the photonic plug, in combination with other recited limitations in the claim.  
Claims 2-6 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 7. Specifically, the prior art fails to disclose a wideband photonic bump (WBB) comprising a positive taper of a polymer waveguide adapted to be coupled to an inverse taper of a photonic integrated circuit (PIC); a curved mirror of the WBB; wherein the positive taper of-a the polymer waveguide is adapted to expand a light beam received from an the inverse taper at a location at which the positive taper is coupled to the inverse taper to match a fiber optical mode of an optical fiber, and is adapted to contract the optical mode of a light beam received from the optical fiber to match the optical mode of the inverse taper at the location at which the positive taper is coupled to the inverse taper; wherein the titled tilted flat mirror of the WBB reflects light exiting the positive taper toward a curved mirror of a photonic plugs and reflects light from the curved mirror of the photonic plug toward the positive taper for entry thereto-, and wherein the curved flat mirror of the WBB reflects a version of the light reflected by the flat tilted flat mirror of the WBB that is received from the curved mirror of the photonic plugs toward a flat tilted flat mirror of the photonic plugs and reflects light received from the tilted flat mirror of the photonic plug toward the curved mirror of the photonic plug, in combination with other recited limitations in the claim.  
Claims 8-9 depend from claim 7. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 10. Specifically, the prior art fails to disclose a method for use in coupling an optical fiber to a photonic integrated circuit (PIC) using a photonic plug including a tilted flat mirror of the photonic plug, a curved mirror of the photonic plug, and a spacer, the method comprising 3Application No. 17/120,816Docket No.: 009492.00019\USAmendment in Reply to Office Action of April 14, 2022the WBB being coupled to a negative taper of the PIC, light received from the optical fiber; and reflecting, by the curved mirror of the photonic plug toward a tilted flat mirror of the WBB, light received from the curved mirror of the WBB;, wherein light going between the photonic plug and the WBB passes through the spacer, which is substantially transparent thereto, in combination with other recited limitations in the claim.  
Claim 11 depends from claim 10. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 12. Specifically, the prior art fails to disclose a photonic plug, comprising a spacer of the photonic plug;, wherein the tilted flat mirror of the photonic plug is adapted to couple light between an optical fiber and a curved mirror of a wideband photonic bump (WBB), the WBB being coupled to a negative taper of a photonic integrated circuit (PIC);, wherein the curved mirror of the photonic plug is adapted to couple light between the curved mirror of the WBB and a tilted flat mirror of the WBB and wherein light going between the photonic plug and the WBB passes through the spacer, which is substantially transparent to a wavelength thereof, in combination with other recited limitations in the claim.  
Claims 13 and 16-18 depend from claim 12. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 19. Specifically, the prior art fails to disclose an apparatus comprising an optical waveguide having a tapered portion comprising a cross-section in at least one dimension having a substantially trapezoidal configuration; and a curved mirror configured to facilitate an optical connection of the optical waveguide to an optical fiber, in combination with other recited limitations in the claim.  
Claims 20-26 depend from claim 19. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 27. Specifically, the prior art fails to disclose a method comprising transforming, by a tapered portion of an optical waveguide, a mode diameter of an optical signal; interfacing, by a substantially flat mirror, the optical signal with the optical waveguide; and substantially reflecting, by the curved mirror, the optical signal, in combination with other recited limitations in the claim.  
Claims 28-30 depend from claim 27. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 31. Specifically, the prior art fails to disclose a apparatus comprising a first substantially flat mirror configured to optically connect the optical signal between the optical waveguide and a first curved mirror; and a second curved mirror facing a direction substantially opposed to the first curved mirror and configured to optically connect the optical signal between the first curved mirror and a second substantially flat mirror, wherein the second substantially flat mirror is configured to interface the optical signal with an optical fiber, in combination with other recited limitations in the claim.  
The Terminal Disclaimer, filed on 07/12/22, is effective to overcome the nonstatutory double patenting rejection.
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-13 and 16-31 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883